DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The claims are allowable because the prior art does not teach a method of providing customized interaction including the steps of a server providing a media player with a playlist for a primary media stream, wherein the playlist includes a request for metadata, then an origin server receiving a request for metadata during the playback of the primary video stream, then the origin server inserting URIs into a playlist for the metadata and inserting active substream content along with the metadata segments in the primary stream for obtaining a second stream, then providing metadata to the media player by retrieving 1) API responses from metadata storage using the URIs and 2) timing information for the active substream from the origin server, wherein the metadata is provided to the media player  using metadata segments, then finally the media player extracting a functionality associated with the active substream content from the metadata and customizing an interaction of the media player based on the functionality.  These steps, taken together with the rest of the recited limitations, render the claims allowable.
The closest prior art appears to be Sachdev et al., US 2017/0359628, which teaches manifest customization for adaptive bitrate streaming.  See, e.g. Figs. 1, 2, 5, 7, and the descriptions thereof.  Another pertinent reference is Denoual et al., US 2016/0182593.  See Figs. 2, 8a, 8b, 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424